DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 19 recite the limitation "the storage system" and “the extent” in the first clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-18, 20 depend either directly or indirectly on claim 1, 10 or 19 and are rejected as a result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9, 10, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (PG Pub. 2017/0,168,917 A1) [hereafter Doi], and further in view of Krishnamoorthy et al. (PG Pub. 2018/0,004,623 A1) [hereafter Krishnamoorthy].

As per claim 1, Doi teaches:
A method comprising: setting, for a component within the storage system, a logging level for the component, the logging level specifying the extent to which log data should be generated for a particular component; (Doi, ¶ [0066], computing resources including storage, ¶ [0022], setting a trace level)
determining that the logging level for the component should be changed; and (Doi, ¶ [0038], Dynamic Trace Logging Program, ¶ [0042], calculating logging level, ¶ [0053], determining application’s severity based on the preconfigured trace configuration and adjusting logging level for the application)
responsive to detecting that the logging level for the component should be changed, changing the logging level associated with the component (Doi, ¶ [0050], changing alert status; scope of messages recorded by the trace logger is expanded, ¶ [0051], logging only for particular components)
Doi does not specifically teach:
including detecting that one or more performance-related characteristics of the component have reached a predetermined performance threshold
responsive to detecting that one or more performance-related characteristics of the component have reached the predetermined performance threshold, changing the logging level associated with the component
wherein the component comprises a hardware component
However, Krishnamoorthy in an analogous art teaches:
dynamically modifying size of the log buffers based on performance (Krishnamoorthy, ¶ [0006], ¶ [0064])
logging events occurring on both software and hardware components of the storage environment (Krishnamoorthy, ¶ [0025], ¶ [0033])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Krishnamoorthy into the method of Doi to provide a method wherein determining that the logging level for the component should be changed, including detecting that one or more performance-related characteristics of the component have reached a predetermined performance threshold; and responsive to detecting that one or more performance-related characteristics of the component have reached the predetermined performance threshold, changing the logging level associated with the component.  The modification would be obvious because adaptive trace logging allows recording at finer-level details which may be helpful in isolating and resolving the problem (Krishnamoorthy, ¶ [0006]).

As per claim 5, the rejection of claim 1 is incorporated and Doi further teaches:
wherein determining that the logging level for the component should be changed further comprises detecting that an error has been encountered by one or more components in the storage system (Doi, ¶ [0048], determining an error has occurred and changing trace level)

As per claim 6, the rejection of claim 1 is incorporated and Doi further teaches:
wherein determining that the logging level for the component should be changed further comprises detecting that one or more operating characteristics of the storage system matches a predetermined operating characteristic fingerprint (Doi, ¶ [0038], Dynamic Trace Logging Program, ¶ [0042], calculating logging level, ¶ [0053], determining application’s severity based on the preconfigured trace configuration and adjusting logging level for the application)

As per claim 7, the rejection of claim 1 is incorporated and Doi further teaches:
wherein detecting that one or more operating characteristics of the storage system matches a predetermined operating characteristic fingerprint further comprises comparing log data generated by the storage system to one or more operating characteristic fingerprints (Doi, ¶ [0053-0054], determining application’s severity based on the preconfigured trace configuration and adjusting logging level for the application, ¶ [0045], comparing the message logging level of each received message with trace configuration within the database)

As per claim 9, the rejection of claim 1 is incorporated and Doi further teaches:
wherein determining that the logging level for the component should be changed further comprises detecting that a predetermined amount of time has lapsed since an error has been encountered by one or more components in the storage system (Doi, ¶ [0043], elapsed time since an error was last received)

Claims 10, 14-16, 18 are apparatus claims corresponding to the method claims 1, 5-7, 9, 10 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 5-7, 9, 10 above, and Doi further teaches a processor and a memory (Doi, ¶ [0004]).

Claims 19, 20 are computer program product claims corresponding to the method claims 1, 6 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 6 above.

Claim(s) 2, 3, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Krishnamoorthy, and further in view of Oikarinen et al. (PG Pub. 2016/0,179,711 A1) [hereafter Oikarinen].

As per claim 2, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein the one or more performance-related characteristics of the component include a measured number of requests serviced during a predetermined period of time and the predetermined performance threshold specifies a threshold number of requests serviced during the predetermined period of time
However, Oikarinen in an analogous art teaches:
threshold workload level determination based on I/Os per second (Oikarinen, ¶ [0214])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Oikarinen into the combined method of Doi and Krishnamoorthy to provide a method wherein the one or more performance-related characteristics of the component include a measured number of requests serviced during a predetermined period of time and the predetermined performance threshold specifies a threshold number of requests serviced during the predetermined period of time.  The modification would be obvious because setting such threshold level allows system to enforce a prioritization policy upon reaching the predetermined threshold workload level (Oikarinen, ¶ [0214]).

As per claim 3, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein the one or more performance-related characteristics of the component include a measured amount of data transferred during a predetermined period of time and the predetermined performance threshold specifies a threshold amount of data transferred during the predetermined period of time
However, Oikarinen in an analogous art teaches:
threshold workload level determination based on I/Os per second (Oikarinen, ¶ [0214], the amount of data transferred will be larger if more I/Os requests are processed)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Oikarinen into the combined method of Doi and Krishnamoorthy to provide a method wherein the one or more performance-related characteristics of the component include a measured amount of data transferred during a predetermined period of time and the predetermined performance threshold specifies a threshold amount of data transferred during the predetermined period of time.  The modification would be obvious because setting such threshold level allows system to enforce a prioritization policy upon reaching the predetermined threshold workload level (Oikarinen, ¶ [0214]).

Claims 11, 12 are apparatus claims corresponding to the method claims 2, 3 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 2, 3 above.

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Krishnamoorthy, and further in view of Srivastava et al. (PG Pub. 2011/0,067,008 A1) [hereafter Srivastava].

As per claim 8, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein determining that the logging level for the component should be changed further comprises evaluating results from a health check of the storage system
However, Srivastava in an analogous art teaches:
adjusting logging level depending on the severity of the condition in the executing software program (Srivastava, ¶ [0036])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Srivastava into the combined method of Doi and Krishnamoorthy to provide a method wherein determining that the logging level for the component should be changed further comprises evaluating results from a health check of the storage system.  The modification would be obvious because adaptive trace logging helps system not cause significant performance degradation on software processes that compete with trace logging operations (Srivastava, ¶ [0009]).

Claim 17 is an apparatus claim corresponding to the method claim 8 and is rejected for the same reasons set forth in connection of the rejection of claim 8 above.

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Krishnamoorthy and further in view of OFFICIAL NOTICE.

As per claim 4, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein the one or more performance-related characteristics of the component include a measured average response time taken to service a request and the predetermined performance threshold specifies a threshold average response time taken to service requests
However, Krishnamoorthy teaches:
adaptive trace logging based on a system performance (Krishnamoorthy, ¶ [0006] , ¶ [0064])
In addition, the examiner takes OFFICIAL NOTICE that:
determining performance change based on response time is well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate well-known performance detection based on a response time into the combined method of Doi and Krishnamoorthy to provide a method wherein the one or more performance-related characteristics of the component include a measured average response time taken to service a request and the predetermined performance threshold specifies a threshold average response time taken to service requests.  The modification would be obvious because determining performance level allows system to take appropriate predetermined action based on the detected condition.

Claim 13 is an apparatus claim corresponding to the method claim 4 and is rejected for the same reasons set forth in connection of the rejection of claim 4 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,163,624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the instant application are anticipated by the claims of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 110,351,126 A discloses adjusting the level of a service log based on the current performance index information and the preset threshold condition.
PG Pub. 2017/0,315,899 A1 discloses dynamically adjusting information capture level based on comparing the calculated rating to a rating threshold
PG Pub. 2009/0,119,548 A1 discloses a tracing mechanism that automatically provides an increased level of detail during exception situations.
PG Pub. 2008/0,168,242 A1 discloses a system for archiving real-time log data that is capable of dynamically adjust the levels of events logged and the time those logs are retained based on proactive polling of component status, parameter-based threshold violations, response time measurement threshold violations, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        August 27, 2022